Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Note, it is brought to the applicant’s attention instant claims 5 and 10 are duplicates.
Restriction
Group I, claims 1-4 and 6-9, drawn to an oligonucleotide probe, classified in C12Q1/6876.
Group II, claims 5 and 10-17, drawn to methods for determining SNP configuration, classified in C12Q1/6827.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the oligonucleotide probe of claim 1, this technical feature is not a special technical feature as it does not contribute over the prior art in view of WIPO WO2016098595A1 (cited on the 09/11/2020 IDS; translation provided) in view of Cobb (US 20140227683 A1).
‘595 teaches an oligonucleotide probe configured for SNP detection, the probe comprising a reporter region, an anchor region and a linker region. See claim 1 and figure 1.
‘595 teaches the reporter region comprises a sequence perfectly matched to a first target region comprising a single nucleotide polymorphism (SNP), and a fluorescent dye that quenches when the first target region and reporter region hybridize. See claim 1 and figure 1.
‘595 teaches the anchor region comprises a sequence complementary to a second base sequence (i.e., complementary region corresponding to the anchor region not comprising a SNP). See claim 1 and figure 1.
‘595 teaches the linker region connects the reporter region and the anchor region and is not complementary to the sequence between the first target region and the second target region. See claim 1 and figure 1.
	‘595 teaches the length of the reporter region is shorter than the length of the anchor region. See claim 2 and figure 1.  
	‘595 falls silent to teach (1) the anchor region comprises a sequence perfectly matching with the second target sequence and (2) the probe being capable of detecting a second SNP corresponding to the second target sequence.
	Cobb teaches probes and methods for detecting SNPs. See abstract.
	Cobb further teaches the probes can comprise three sequences/regions: (1) an anchor region, (2) a reporter region and (3) a linker region positioned between the anchor region and reporter region.
	Cobb teaches the probes can comprise different orientations of regions for SNP detection, e.g., probe comprising two reporter regions and one linker region linking the two reporter regions where each reporter region is configured to report a polymorphism, if present. See figure 9 (MUT:MUT).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the ‘595 with the teachings of Cobb to include an anchor region that is perfectly complementary to a target region known to comprise a polymorphism. One would be motivated to perform the suggested modification because the probe architecture (i.e., reporter-linker-reporter) permits simple multiplex detection of multiple mutations across a relatively long stretch of genome as suggested by Cobb, paragraph [0087].

Election of Species
Upon election of group I, elect from the following species: the linker region of (1) claims 2, 6 and 9, (2) claims 3 and 8, or (3) claims 2 and 7.
Upon election of group II, elect from the following species: the method comprising preparing a mixture by mixing the probe according to (1) claim 1 (instant claims 5 and 10), (2) claim 2 (instant claim 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEY O'SHEA whose telephone number is (571)270-5561. The examiner can normally be reached Mon. - Thurs. 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Dauner can be reached at (571)270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/B.J.O./Patent Examiner, Art Unit 1635                 	/JOSEPH G. DAUNER/                                                                                       Primary Examiner, Art Unit 1634